DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 20-21 are withdrawn from consideration as being drawn to a non-elected invention. 
Claims 8-10 and 14-17 are examined in the following Office action. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (PLOS Genetics, 2014, 10(9): e1004612) in view of Zheng et al (Genes Dev, 2009, 23(24): 2850-2860), Ito et al (Nature, 2011, 472: 115-119), and Baubec et al (EMBO Reports, 2014, 15(4):446-452).
The claims are drawn to a method for increasing genetic or epigenetic variation in a population of plant cells, the method comprising contacting the plant cell with 5µm alpha-amanitin and 5’-aza-2’-deoxycytidine, exposing said eukaryotic organism to an abiotic stress, biotic stress, or chemical stress, propagating said eukaryotic organism to yield a population of eukaryotic organisms with increased genetic or epigenetic variation, and determining any genetic changes in an individual constituent of eukaryotic organism. The claims are drawn to increased genetic and/or epigenetic variation in a plurality of eukaryotic organisms results in increased resistance of said organisms to said abiotic, biotic, or chemical stress said organisms had been exposed to 
	Shin discovered a novel, long non-coding antisense transcript (ASL for antisense long) originating from the FLC locus. Shin teaches that the ASL participates via antisense RNA silencing in the maintenance of Histone3 K4 trimethylation (H3K4me3). See abstract. 
	Shin teaches treating plants with 5 µm α-amanitin led to reduced levels of ASL in plants by arresting Pol II. See pg. 9 and pg. 12. 
	Shin does not teach propagation of organisms with increased genetic or epigenetic variation. 
	Zheng teaches that Pol II is required for endogenous siRNA-mediated transcriptional gene silencing (TGS) at intergenic low-copy-number loci. Zheng also teaches that Pol II transcription recruits Pol IV and Pol V to heterochromatic loci to promote siRNA biogenesis and siRNA-mediated TGS, respectively. See abstract.
Zheng also teaches that TGS plays a critical role in the defense against transposable elements and repeats. See page 2850. 
Ito teaches that siRNAs prevent transgenerational retrotransposition in plants subject to stress. See title. Ito also teaches that mutant plants lacking proteins required for the biogenesis of siRNAs allowed for the accumulation of ONSEN when heat-induced. Plants deficient in siRNA biogenesis had progeny with ONSEN insertions into nearby genes. Ito teaches that this demonstrates the criticality of the siRNA pathway in restricting retrotransposition triggered by environmental stress. Ito also teaches that transposon mobility bursts from ONSEN may be used to generate novel, stress-responsive regulatory gene networks. See abstract. 
Baubec teaches that their results indicate that release of repression from a subset of Tes in true leaves requires simultaneous chemical interference with DNA methylation and genetic interference with the RdDM pathway. Baubec teaches that RdDM mediates re-silencing of TEs in vegetative tissues by correcting for induced inefficiency in TGS maintenance. See page 449, right column, first paragraph.  Baubec teaches treatment with 20 to 40 µM zebularine. See p. 447. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to combine the teachings of Shin in view of Zheng, Ito, and Baubec. One of ordinary skill in the art would have been motivated to make such a modification because Baubec teaches that release of TEs requires chemical interference with DNA methylation and genetic interference with the RdDM pathway. Thus, Baubec teaches that TE release can be obtained by affecting both RdDM and DNA methylation repression. The ordinary artisan, in view of Shin, Zheng, and Ito, would have understood that Pol II is responsible for RdDM and that inhibitors of DNA methylation can lead to the activation of genetic elements. Shin demonstrates that alpha-amanitin leads to polymerase slowing and repressed maintenance of methylation. In combination with Shin, Zheng demonstrates that arresting Pol II leads to expression of transposable elements. Zheng teaches that Pol II transcription recruits Pol IV and Pol V to methylated, heterochromatic loci to promoter siRNA biogenesis and siRNA mediated TGS. Given Ito, the ordinary artisan would have been motivated to utilize Pol II inhibitors to effect the rates of siRNA accumulation mediated by Pol IV and Pol V to restrict the levels of methylation at a locus that is typically repressed, such as ONSEN. Furthermore, Ito teaches that if seedlings are subjected to Pol IV inhibition, the ONSEN accumulation can be passed onto progeny. See page 117, left column. Ito also teaches that transposition events were observed in progeny plants that had Pol IV, Pol V, and RNA-dependent RNA polymerase II deficiencies – indicating the criticality of siRNA biogenesis for the transgenerational mobility of ONSEN. Given the fact that Shin expressly demonstrates that the usage of alpha-amanitin affects DNA methylation, the fact that Zheng finds that Pol II is required for Pol IV and Pol V recruitment to heterochromatic loci, and the fact that Pol V and Pol V are required for methylation of ONSEN, the ordinary artisan would have reasonably expected that the treatment of plants with alpha-amanitin would increase genetic and/or epigenetic variation. Furthermore, Ito teaches that epigenetic modifications can be carried through to progeny. Therefore, one of ordinary skill in the art would have reasonably expected success propagating a eukaryotic organism having increased epigenetic variation. 

Response to Arguments: 
	Applicant argues that Shin only teaches that this one particular transcript is synthesized by Pol II, and does not suggest any effects on TEs. See page 7 of the remarks. See also item 11 of the declaration.
	This argument is not persuasive because Applicant and Declarant are arguing limitations not present in the claims. There is no suggestion as to how many TEs must be mobilized. Furthermore, even assuming arguendo that this result were unexpected, which the Examiner does not concede, Applicant’s results are limited only to a single TE (ONSEN). 

	Applicant asserts that Zheng does not demonstrate that Pol II mutants affect transcription at genetic loci associated with TEs, citing Figure 2 of Zheng. See pages 7 and 8 of the remarks. See also items 12 and 13 of the declaration. 
	This argument is not persuasive because Zheng does in fact demonstrate increased mobilization of transposons (i.e. Type I siRNA loci in at least AtSN1, AtCopia, and SimpleHAT2. Although these do not result in fold modifications like the RNA Pol IV mutant (sde4-3) and RNA Pol V mutant (nrpe1-1), the increase observed metes the limitations of the claims. Furthermore, the double mutant of RNA Pol II and Pol V (i.e. nrpb2-3 and nrpe1-1) show a synergistic effect that improves mobilization of both AtCopia2 and SimpleHAT2, relative to the single mutant RNA Pol IV and V alone. 

	Applicant argues that Dr. Bucher states that Ito indicates a role for Pol IV in biogenesis of siRNAs that repress TE mobilization but does not indicate that transcription of the ONSEN TE is affected by inhibition of Pol II. Ito indicates a role for Pol IV, which is not inhibited by alpha-amanitin. See pages 8 of the remarks. See item 14 of the declaration. 	This argument is not persuasive because Applicant and Declarant are arguing limitations not found in the claims. The mere fact that Pol IV modification also affects TE mobilization is not excluded from the claims. Furthermore, there is no limitation that ONSEN must be the TE that is mobilized. Thus, Applicant and Declarant continue to argue limitations not present in the claims.	Furthermore, Ito is cited for the knowledge provided that heat-induction also allowed for the accumulation of ONSEN and when siRNA pathways are disrupted, ONSEN progeny were inserted into nearby genes. This demonstrates that siRNA pathways and environmental stress play a role in transposon mobility. Finally, Ito provides general motivation for TE manipulation. Although Ito specifically states that transposon mobility bursts may be used to generate novel, stress-responsive regulatory gene networks, the Examiner notes that it is readily apparent that TE mobilization increases both genetic and epigenetic diversity. 	Furthermore, where the goal is to increase both epigenetic and genetic diversity, the ordinary artisan would have been motivated to do so using the combination of references cited above. The fact that Applicant recognizes that combining Pol II inhibitors and DNA methylation inhibitors also leads to TE mobilization merely points to a latent property of the proposed increase in genetic and epigenetic diversity. See MPEP 2145. “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.” See also MPEP 2144. “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”
	Applicant and Declarant argue that Pol II is not mentioned as playing a role in RdDM. Thus, Baubec, as with Ito, would not provide evidence that TE inhibitor or work in concert with initiation or maintenance of DNA methylation. See page 9 of the remarks. 
	This is not found persuasive. As an initial matter, Zheng does not clearly demonstrate that Pol II mutants do not affect transcription as is asserted by Applicant and Declarant. In fact, the Figure relied upon by Applicant shows small but significant differences between Pol II mutants and wild-type plants. Thus, Applicant’s argument that Pol II does not play a role in RdDM is not true, especially as noted in Zheng. Furthermore, Pol II mutants in combination with Pol V mutants show synergistic effects on TE mobilization. Thus, the assertion that Pol II is not mentioned as playing a role in RdDM does not appear to be consistent with Zheng. 
	Finally, the Examiner notes that assuming arguendo that the combined references fail to render obvious the instantly claimed invention, which the Examiner does not concede, Applicant’s arguments in light of those references point to heterogenic results that do not span the currently claimed genus. In other words, Applicant’s results are not commensurate in scope with any unexpected result regarding ONSEN TE mobilization. 

	The Declaration dated 05/24/2022 has been fully considered but is not found persuasive. 
	With regard to item 6, the Examiner notes that the fact that there are additional polymerases that have highly specialized functions in RdDM does not demonstrate that Pol II does not provide this function. Indeed, Zheng demonstrates this very fact in figure 2 by the single mutant of pol II led to slight increases in siRNA transcript levels and led to large fold changes when pol II and pol V mutants are combined. Figure 2D, nrpb2-3 and nrpe1-1. 
	With regard to items 7 and 8, a discussion of the “most important” siRNA groups is not relevant, especially in light of Zheng. Furthermore, the Examiner notes Gao et al (Nature, 2010, 465: 106-109) discloses that RNA polymerase II and AGO4-associate protein acts in RNA directed DNA methylation. See abstract. Thus, Gao supports the disclosure of Zheng and not the position taken by Declarant. Gao even states that “Pol II has an important role in RdDM”, citing Zheng. 
	With respect to items 9, 10, 15, and 16, the fact that Pol II plays a role in PTGS siRNAs does not preclude a role for TGS siRNAs, as shown by the combination of Gao and Zheng. 



Conclusion
	No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662